COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION
Cause number:           01-15-00860-CV
Style:                  Fernando Haffid Camero v. Samantha Jo Camero
Date motion filed*:     August 15, 2016
Type of motion:         Third Motion for Extension of Time to File Appellant’s Pro Se Brief
                        or Affidavit
Party filing motion:    Pro Se Appellant
Document to be filed:   Appellant’s Brief or Affidavit in Support of Motion for Extension of
                        Time to File Notice of Appeal

If motion to extend time:
       Original due date:                 February 21, 2016
       Number of extensions granted:          2         Current Due Date: March 24, 2016
       Date Requested:                    N/A

Ordered that motion is:
       Granted
             If document is to be filed, document due: September 14, 2016.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On March 15, 2016, this Court granted appellant’s second extension to file his pro se
       brief or affidavit, and warned that no further extensions will be granted absent
       extraordinary circumstances. Appellant’s pro se affidavit, dated February 28, 2016,
       only dealt with the merits of his divorce case and did not provide proof of when he
       placed his notice of appeal in the outgoing prison mailbox. Because appellant’s letter,
       dated August 1, 2016, construed as his third extension, states, among other things, that
       he plans on re-filing an extension dated February 26, 2016, this extension is granted,
       but appellant is warned that no further extensions will be granted. See TEX. R. APP.
       P. 10.5(b)(1)(C). Accordingly, if appellant’s brief/affidavit is not filed by September
       14, 2016, this Court will dismiss this case without further notice. See id. 42.3(a), (c).

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: August 18, 2016
November 7, 2008 Revision